Jose Gomez, German Gomez,
                                                                     Jorge Humberto Valadez Jr. s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 20, 2014

                                       No. 04-13-00785-CV

                             Maria TIJERINA and Tiburcia Holguin,
                                         Appellants

                                                 v.

        Jose GOMEZ, German Gomez, Jorge Humberto Valadez Jr. and Sonia Frausto,
                                    Appellees

                 From the 293rd Judicial District Court, Maverick County, Texas
                              Trial Court No. 11-05-26518-MCV
                         Honorable Cynthia L. Muniz, Judge Presiding


                                          ORDER
        The clerk’s record and reporter’s record were originally due to be filed in this appeal on
December 13, 2013. On December 18, 2013, this court notified the trial court clerk and the
court reporter that the records were late. Both the trial court clerk and court reporter filed
notifications of late record, stating that the records had not been filed because appellants had
failed to pay or make arrangements to pay the fees for preparing the records and that appellants
are not entitled to appeal without paying the fees.

        On December 31, 2013, appellants’ attorney filed a letter in this court stating his intent to
have the trial court reconsider appellants’ indigence status. On February 15, 2014, appellants’
attorney filed a copy of the trial court’s order granting appellants’ motion to reconsider their
indigence status and ordering that appellants are entitled to appeal without paying the fees or
costs for the records.

        It is therefore ORDERED that clerk’s record and reporter’s record be filed in this appeal
no later than thirty days from the date of this order.



                                                      _________________________________
                                                      Catherine Stone, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court